Citation Nr: 0316742	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  98-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether the character of the appellant's discharge from 
his period of military service from February 2, 1968, to 
August 10, 1970, constitutes a bar to benefits based on that 
period of service under laws administered by the Department 
of Veterans Affairs (VA), exclusive of health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code (Section 2, Public Law 95-126).  

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
headache disorder.  

3. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

4. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted]

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had honorable active military service from 
February 1966 to January 1968.  His discharge from a second 
period of active military service, from February 2, 1968, to 
August 10, 1970, was under other than honorable conditions.  

A February 1986 Administrative Decision by the RO determined 
that the appellant's second period of active military service 
was dishonorable service because of willful misconduct, and, 
therefore a bar to VA benefits, except for health care and 
related benefits authorized under Chapter 17, Title 38, 
United States Code.  However, as the record does not show 
that the appellant was given notice regarding the finding by 
the February 1986 Administrative Decision that the 
characterization of his second period of service as 
dishonorable presented a bar to VA benefits based on the 
second period of service, the Board will treat the issue of 
whether there exists a bar to VA benefits based on the second 
period of service on a de novo basis.  

Service connection was denied for a headache disorder and a 
right knee disorder by a March 1986 rating decision that 
became final when the appellant did not file an appeal of the 
decision after receiving notification thereof later in March 
1986.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) No. Little Rock, 
Arkansas, Regional Office (RO).  

At a February 1999 Regional Office hearing and again at an 
October 1999 Travel Board hearing, the appellant and his 
representative indicated that the disabilities for which the 
appellant seeks service connection began during, or are 
related to, his second period of active military service, 
from February 1968, to August 1970. Therefore, the Board 
construes the issues on appeal to be whether new and material 
evidence has been submitted to reopen claims for service 
connection for a headache disorder and a right knee disorder 
based on the appellant's first period of service, and whether 
service connection may be granted for PTSD, a headache 
disorder, and a right knee disorder based on the appellant's 
second period of service.  

In February 2000, the Board issued a decision as to the 
appellant's claims, which he appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Following 
receipt of an unopposed Motion for Remand from the Secretary 
of VA, the Court issued an Order in March 2001 vacating the 
Board's February 2000 decision and remanding the appeal to 
the Board for additional considerations.  Thereafter, the 
Board requested an independent medical opinion from a 
psychiatrist in November 2002. which was received by the 
Board in December 2002.  

Also in March 2001, the Board notified the appellant that his 
representative, James W. Stanley, Attorney, had had his 
authority to represent veterans before VA revoked during the 
pendency of the appeal (effective October 10, 2001).  The 
appellant was asked whether he desired to seek other 
representation, and he indicated that he would to represent 
himself.  


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that the RO has not 
informed the appellant of the VCAA, and did not advise him as 
to what evidence he needed to submit to substantiate his 
claim for service connection for tinnitus, and as to what 
evidence the RO would help him to obtain.  Accordingly, the 
Board finds that VA has not satisfied its duty under the VCAA 
to notify and assist the appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA are 
fully complied with and satisfied.  In 
particular, the RO should inform the appellant 
of the type of evidence required from him to 
substantiate his claim for service connection 
for tinnitus.  He should be informed that the 
RO will assist him in obtaining identified 
evidence, should he require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


